DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s request for continued examination filed February 19, 2021 (amended claims filed January 20, 2021).  Claim 1 is currently amended.  Claims 12 and 13 have been canceled.  Claims 25 and 26 were previously withdrawn from consideration.  Claims 1-11, and 14-47 are pending review in this correspondence.

Response to Amendment
	Objection to claim 1 for a typographical error is withdrawn in view of applicant’s claim amendment.
	Rejection of claims 1-11, 14-20, and 34-40 for being unpatentable over Ingber et al (US 2011/0250585 A1) in view of Ingber et al (US 2014/0038279 A1) (Ingber 2) and further in view of Le Berre et al (US 2015/0004692 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 21-24 as being unpatentable over Ingber et al (US 2011/0250585 A1), Ingber et al (US 2014/0038279 A1) (Ingber 2), and Le Berre et al (US 2015/0004692 A1) in view of El-Haj et al (US 2004/0147015 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 27-32 as being unpatentable over Butler et al (USP 5,486,457) in view of Ingber et al (US 2011/0250585 A1), Ingber et al (US 2014/0038279 A1) (Ingber 2), and Le Berre et al (US 2015/0004692 A1), and further in view of El-Haj et al (US 2004/0147015 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claim 33 as being unpatentable over Butler et al (USP 5,486,457) in view of Ingber et al (US 2011/0250585 A1), Ingber et al (US 2014/0038279 A1) (Ingber 2), and Le Berre et al (US 
Rejection of claims 41-46 as being unpatentable over Ingber et al (US 2011/0250585 A1), Ingber et al (US 2014/0038279 A1) (Ingber 2), and Le Berre et al (US 2015/0004692 A1) in view of Butler (USP 5,486,457), and further in view of El-Haj et al (US 2004/0147015 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claim 47 as being unpatentable over Ingber et al (US 2011/0250585 A1), Ingber et al (US 2014/0038279 A1) (Ingber 2), Le Berre et al (US 2015/0004692 A1), Butler (USP 5,486,457), and El-Haj et al (US 2004/0147015 A1) in view of Barker et al (US 2012/0214191 A1) is withdrawn in view of applicant’s claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 25 and 26 are canceled pursuant to applicant’s withdrawal without traverse in the response to the restriction filed March 24, 2020.

Allowable Subject Matter
Claims 1-11, 14-24, and 27-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the microphysiology device for mimicking a biological tissue, wherein the device comprises a body having a top compartment having a first fluid channel and a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         February 27, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798